            Case 1:15-cv-04290-LAK Document 54 Filed 12/17/18 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND                                        15-CV-04290 (LAK)
EXCHANGE COMMISSION,

                              Plaintiff,

                       v.

PTG CAPITAL PARTNERS LTD, et al.,

                              Defendants.



                      DECLARATION OF CHRISTOPHER R. KELLY

       I, Christopher R. Kelly, to the best of my knowledge, information, or belief, declare and

state as follows:

       1.       I am an attorney admitted to practice before the courts of the State of New York

and the District of Columbia. I currently am Senior Trial Counsel in the Securities and

Exchange Commission’s Philadelphia Regional Office and represent the Securities and

Exchange Commission in this matter. I submit this declaration in support of the Securities and

Exchange Commission’s Motion for Alternative Means of Service [ECF Doc. No. 49].

       2.       Neither defendant Nedko Nedev, nor any of the other defendants, has responded

to the Securities and Exchange Commission’s interrogatories, document request, and requests for

admission, nor has defendant Nedev appeared for his deposition.

       3.       Attached as Exhibit 1 is a true and correct copy of a December 18, 2015, letter

from Matthew B. Greiner to the Ministry of Justice and European Legal Integration in Sofia,

Bulgaria (the “Ministry of Justice”), without enclosures.
            Case 1:15-cv-04290-LAK Document 54 Filed 12/17/18 Page 2 of 3




       4.       Attached as Exhibit 2 is a true and correct copy of a December 22, 2015, letter

from Petar Rashkov, the Director International Legal Assistance and European Affairs at the

Ministry of Justice, to David W. Snyder.

       5.       Attached as Exhibit 3 is a true and correct copy of an October 4, 2016, letter from

Petar Rashkov, the Director International Legal Assistance and European Affairs at the Ministry

of Justice, to David W. Snyder, without enclosures.

       6.       Attached as Exhibit 4 is a true and correct copy of a September 15, 2017, letter

from Marlee Engel to the Ministry of Justice, without enclosures.

       7.       Attached as Exhibit 5 is a true and correct copy of a September 21, 2017, letter

from Bilyana Belyakova, the Director International Legal Assistance and European Affairs at the

Ministry of Justice, to David W. Snyder.

       8.       Attached as Exhibit 6 is a true and correct copy of a November 23, 2017, letter

from Bilyana Belyakova, the Director International Legal Assistance and European Affairs at the

Ministry of Justice, to David W. Snyder, without enclosures.

       9.       Attached as Exhibit 7 is a true and correct copy of excerpts from Bulgaria’s 2008

Response relating to the Hague Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters.




                                                 2
Case 1:15-cv-04290-LAK Document 54 Filed 12/17/18 Page 3 of 3
